Case 2:21-cv-02382-ODW-AFM Document 28 Filed 08/20/21 Page 1 of 6 Page ID #:221




 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   GEORGE GUTENBERG,                                Case No. 2:21-cv-02382-ODW (AFMx)
12                        Plaintiff,
13                                                     ORDER GRANTING MOTION TO
            v.
14                                                     DISMISS [23]
     MOVE, INC.,
15
                          Defendant.
16
17                                     I.    INTRODUCTION
18          Plaintiff George Gutenberg brings a copyright infringement claim against
19   Defendant Move Inc. Gutenberg claims Move displayed Gutenberg’s photographs on
20   the website Realtor.com beyond the term of Move’s express license. (See Compl.
21   ¶ 38, ECF No. 1.)       Move now moves to dismiss Gutenberg’s Complaint on the
22   grounds that Move’s use of the Gutenberg’s photographs is not actionable. (See
23   generally Mot. to Dismiss (“Motion” or “Mot.”), ECF No. 23.) For the reasons that
24   follow, the Court GRANTS Move’s Motion to Dismiss.1
25
26
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:21-cv-02382-ODW-AFM Document 28 Filed 08/20/21 Page 2 of 6 Page ID #:222




 1                                  II.       BACKGROUND2
 2          Gutenberg is a professional photographer specializing in the field of
 3   Architecture and Interior Design. (Compl. ¶ 6.) He provides his photography services
 4   to residential real estate agents, taking photographs of their properties and issuing
 5   them a limited license to copy and display the photographs for one year. (Id. ¶¶ 15,
 6   19–21.) Gutenberg retains all ownership rights to his photographs. (Id. ¶ 19.)
 7          Move operates Realtor.com, a website that displays Multiple Listing Service
 8   (“MLS”) real-estate listings using an “IDX feed.” (Id. ¶ 27.) Real estate agents use
 9   MLSs to market property listings; an IDX feed is software that automatically updates
10   and displays MLS listings, including photographs associated with the listing. (See id.
11   ¶¶ 25–27, 32.) Together, they allow real estate brokers who subscribe to an MLS to
12   easily upload information about properties to the internet, where the listings are then
13   automatically uploaded to websites like Realtor.com through the IDX feed. (See id.
14   ¶¶ 27, 29, 32.) Generally, the written terms and conditions of licenses between an
15   MLS and a “non-participant” like Realtor.com’s owner do not permit display of listing
16   information that has expired, been withdrawn, or been sold. (Id. ¶¶ 28, 33.)
17          In the summer of 2019, Gutenberg discovered that Move was displaying 1,541
18   of his photographs (the “Photographs”) on Realtor.com, even though the licenses
19   granted to the real estate agents had expired and the properties were no longer listed
20   for sale. (Id. ¶ 35.) Gutenberg’s Photographs appeared on various Realtor.com pages,
21   including: “Track My Home,” “Find an Agent,” “Similar Homes Nearby,” and the
22   respective properties’ summary pages. (Id. ¶¶ 40–44.)
23          On March 17, 2021, Gutenberg sued Move for copyright infringement, for
24   displaying the copyrighted Photographs in violation of his exclusive rights. (Id.
25   ¶¶ 45–50.) Move now moves to dismiss Gutenberg’s complaint for failure to state a
26   claim. (See Mot.)
27   2
       All factual references derive from Plaintiff’s Complaint or attached exhibits, unless otherwise
28   noted, and well-pleaded factual allegations are accepted as true for purposes of this Motion. See
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



                                                    2
Case 2:21-cv-02382-ODW-AFM Document 28 Filed 08/20/21 Page 3 of 6 Page ID #:223




 1                            III.      LEGAL STANDARD
 2         A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
 3   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
 4   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). To
 5   survive a dismissal motion, a complaint need only satisfy the minimal notice pleading
 6   requirements of Rule 8(a)(2)—a short and plain statement of the claim. Porter v.
 7   Jones, 319 F.3d 483, 494 (9th Cir. 2003). The factual “allegations must be enough to
 8   raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly,
 9   550 U.S. 544, 555 (2007). That is, the complaint must “contain sufficient factual
10   matter, accepted as true, to state a claim to relief that is plausible on its face.”
11   Ashcroft, 556 U.S. at 678 (internal quotation marks omitted).
12         The determination of whether a complaint satisfies the plausibility standard is a
13   “context-specific task that requires the reviewing court to draw on its judicial
14   experience and common sense.” Id. at 679. A court is generally limited to the
15   pleadings and must construe all “factual allegations set forth in the complaint . . . as
16   true and . . . in the light most favorable” to the plaintiff. Lee v. City of Los Angeles,
17   250 F.3d 668, 679 (9th Cir. 2001).       However, a court need not blindly accept
18   conclusory allegations, unwarranted deductions of fact, and unreasonable inferences.
19   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
20         Where a district court grants a motion to dismiss, it should generally provide
21   leave to amend unless it is clear the complaint could not be saved by any amendment.
22   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
23   1025, 1031 (9th Cir. 2008).      Leave to amend may be denied when “the court
24   determines that the allegation of other facts consistent with the challenged pleading
25   could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture
26   Co., 806 F.2d 1393, 1401 (9th Cir. 1986).         Thus, leave to amend “is properly
27   denied . . . if amendment would be futile.”       Carrico v. City and Cnty. of San
28   Francisco, 656 F.3d 1002, 1008 (9th Cir. 2011).




                                                 3
Case 2:21-cv-02382-ODW-AFM Document 28 Filed 08/20/21 Page 4 of 6 Page ID #:224




 1                                 IV.        DISCUSSION
 2           To prevail on a claim of copyright infringement, Gutenberg “must show
 3   ownership of the allegedly infringed material” and “demonstrate that the alleged
 4   infringers violate at least one exclusive right granted to copyright holders under
 5   17 U.S.C. § 106.” See A&M Recs. v. Napster, Inc., 239 F.3d 1004, 1013 (9th Cir.
 6   2001).    Gutenberg must also establish causation, or “volitional conduct” in the
 7   automated-service provider context, such that Move was the direct cause of the
 8   copyright infringement. See VHT, Inc. v. Zillow Grp., Inc., 918 F.3d 723, 731–32
 9   (9th Cir. 2019).
10           Move does not dispute that Gutenberg is the owner of the Photographs or that
11   Gutenberg has exclusive rights in those Photographs granted by 17 U.S.C. § 106,
12   specifically the rights to reproduce, prepare, distribute, and display the copyrighted
13   work.     (See generally Mot.)      However, Move argues Gutenberg fails to allege
14   volitional conduct, i.e., that Move itself, and not its users, selected, copied, and
15   displayed the Photographs, and therefore his claim for copyright infringement fails.
16   (Mot. 1, 6–7.)
17           To establish volitional conduct, Gutenberg “must provide some evidence
18   showing [Move] exercised control (other than by general operation of [its website]);
19   selected any material for upload, download, transmission, or storage; or instigated any
20   copying, storage, or distribution” of copyrighted material. Zillow, 918 F.3d at 732
21   (internal quotation marks omitted). For instance, in Zillow, the Ninth Circuit found
22   that “passive participation in the alleged infringement . . . is not sufficient to cross the
23   volitional-conduct line.” Id. at 738. Zillow is a real estate marketplace website and
24   hosted a “listing platform” that allowed real estate agents to upload images and
25   information about properties. Id. at 730. The court held that Zillow did not infringe
26   copyrights through its listing platform when third parties selected the photos that
27   displayed, because Zillow exercised no control over content “beyond the ‘general
28   operation of its website.’” Id. at 733 (quoting Perfect 10, Inc. v. Giganews, Inc.,




                                                  4
Case 2:21-cv-02382-ODW-AFM Document 28 Filed 08/20/21 Page 5 of 6 Page ID #:225




 1   847 F.3d 657, 670 (9th Cir. 2017) (brackets omitted)). In contrast, to the extent
 2   Zillow’s own employees “selected and tagged” photographs to display on Zillow’s
 3   platform, Zillow was liable for copyright infringement. Id. at 736.
 4         Here, Gutenberg’s allegations fall short of volitional conduct. He alleges that,
 5   for Move’s website Realtor.com to display the Photographs, it must “refresh all MLS
 6   downloads and IDX displays automatically fed by those downloads.” (Compl. ¶ 32.)
 7   But this is no more than the general operation of Move’s website.            See Zillow,
 8   918 F.3d at 732. Gutenberg further alleges that “Move displayed the Photographs on
 9   the   Realtor.com   website,”    “Move’s       volitional   continued   display   of   the
10   Photographs . . . was the proximate cause of Gutenberg’s loss,” and Move violated his
11   rights by displaying his Photographs after the listings expired. (Compl. ¶¶ 38–39, 47.)
12   However, according to the Ninth Circuit, passive participation such as “displaying”
13   the Photographs, without more, does not amount to volitional conduct. See Zillow,
14   918 F.3d at 732–34. Gutenberg does not allege that Move’s employees “selected” or
15   “tagged” any Photographs, and merely adding the word “volitional” before “display”
16   does not suffice. See Sprewell, 266 F.3d at 988 (rejecting conclusory allegations).
17         In sum, Gutenberg’s Complaint fails to allege that Move itself was actively
18   involved in the alleged infringement, rather than simply a passive automated system,
19   such that it “trespassed on the exclusive domain of the copyright owner.” Zillow,
20   918 F.3d at 732 (quoting CoStar Grp., Inc. v. LoopNet, Inc., 373 F.3d 544, 550
21   (4th Cir. 2004)). Gutenberg fails to show “volitional conduct” by Move to establish
22   that Move was the direct cause of the copyright infringement.                 Id. at 731.
23   Accordingly, Gutenberg’s claim for copyright infringement fails and the Court
24   GRANTS Move’s Motion to Dismiss.
25         Gutenberg requests leave to amend and contends amendment would not be
26   futile because he can allege volitional conduct by Move in its subsequent display of
27   the Photographs. (Opp’n Mot. 11–12, ECF No. 25.) As the Court cannot conclude
28   that amendment would be futile, dismissal is with leave to amend.




                                                5
Case 2:21-cv-02382-ODW-AFM Document 28 Filed 08/20/21 Page 6 of 6 Page ID #:226




 1                                   V.    CONCLUSION
 2         For the reasons discussed above, the Court GRANTS Move’s Motion to
 3   Dismiss with leave to amend. (ECF No. 23.) Gutenberg may amend his Complaint
 4   to cure the deficiencies identified above within twenty-one days of the date of this
 5   order. Failure to timely amend will convert this dismissal to one with prejudice.
 6
 7         IT IS SO ORDERED.
 8
 9         August 20, 2021
10
11                                ____________________________________
12                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                6
